UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1019



CLARENCE O. CRITES,

                                                           Petitioner,

          versus


CONSOLIDATION COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(03-0108-BLA; 03-0108-BLA-A)


Submitted:   June 30, 2004                 Decided:   January 31, 2006


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert F. Cohen, Jr., COHEN, ABATE & COHEN, L.C., Morgantown, West
Virginia, for Petitioner.    William S. Mattingly, JACKSON KELLY
PLLC, Morgantown, West Virginia; Christian P. Barber, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Helen Hart Cox, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clarence O. Crites seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial    evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.     See Crites v. Consolidation Coal Co., Nos. 03-0108-BLA;

03-0108-BLA-A (BRB Oct. 31, 2003).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                    - 2 -